DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. U.S. PGPub 2010/0089119.
Regarding claims 1 and 9, Nagai discloses a press system comprising: a press portion (e.g. pg. 5, ¶86 and 92; pg. 6, ¶109, 120 and 122; Fig. 1); and a controller configured to control the press portion (e.g. pg. 5, ¶86 and 92; pg. 6, ¶109, 120 and 122; Fig. 1), the controller including a load pattern generator configured to generate a plurality of load patterns (e.g. product design/shape) (e.g. pg. 9, ¶142-145; pg. 10, ¶166; pg. 12, ¶189; pg. 16, ¶245), an evaluation input unit configured to input evaluation of quality (e.g. determined quality) of each of a plurality of formed products formed by the press portion in accordance with the plurality of load patterns (e.g. pg. 2, ¶13-16; pg. 3, ¶21-22; pg. 7, ¶120-122; pg. 9, ¶142-145; pg. 10, ¶157-160; pg. 12, ¶189; Fig. 1, 11, 15-17 and 19), and an optimum load pattern setting unit configured to set an optimum load pattern (e.g. optimum die pressure) based on a plurality of evaluations of the quality input by the evaluation input unit (e.g. pg. 2, ¶13-16; pg. 3, ¶21-22; pg. 7, ¶120-122; pg. 9, ¶142-145; pg. 10, ¶157-160; pg. 12, ¶189; Fig. 1, 11, 15-17 and 19), the 
 	Regarding claims 2 and 10, Nagai discloses the press system according to claim 1, wherein the response surface generator is configured to successively update the response surface while adding the evaluation value data based on evaluation of the quality of the formed product formed by the press portion in accordance with the load pattern corresponding to the optimum solution found by the optimization calculator (e.g. pg. 2, ¶13-16; pg. 3, ¶21-22; pg. 7, ¶120-122; pg. 9, ¶142-145; pg. 10, ¶157-160; pg. 12, ¶189; Fig. 1, 11, 15-17 and 19). 
 	Regarding claim 6, Nagai discloses the press system according to claim 1, wherein the load pattern corresponds to a die cushion load applied by the press portion (e.g. pg. 2, ¶13-16; pg. 3, ¶21-22; pg. 7, ¶120-122; pg. 9, ¶142-145; pg. 10, ¶157-160; pg. 12, ¶189; Fig. 1, 11, 15-17 and 19). 
 	Regarding claim 7, Nagai discloses a press system comprising: a press portion (e.g. pg. 5, ¶86 and 92; pg. 6, ¶109, 120 and 122; Fig. 1); and a controller configured to control the press portion (e.g. pg. 5, ¶86 and 92; pg. 6, ¶109, 120 and 122; Fig. 1), the controller including a speed pattern generator configured to generate a plurality of speed patterns of a slide (e.g. forming speed) of the press portion (e.g. pg. 5, ¶86 and 92; pg. 6, ¶109, 120 and 122; Fig. 1), an evaluation input unit configured to input evaluation of quality of each of a plurality of formed products formed by the press portion in accordance 
 	Regarding claim 8, Nagai discloses the press system according to claim 7, wherein the response surface generator is configured to successively update the response surface while adding the evaluation value data based on evaluation of the quality of the formed product formed by the press portion in accordance with the speed pattern corresponding to the optimum solution found by the optimization calculator (e.g. pg. 2, ¶13-16; pg. 3, ¶21-22; pg. 7, ¶120-122; pg. 9, ¶142-145; pg. 10, ¶157-160; pg. 12, ¶189; Fig. 1, 11, 15-17 and 19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai as applied to claim 1 above, and further in view of Keane et al. U.S. PGPub 2005/0143962.
Regarding claims 3 and 4, Nagai discloses generating load patterns and creating a response surface, but does not explicitly disclose generating load patterns using Latin hypercube design or creating a response surface using a radial basis function.
 	Keane discloses a load pattern generator that is configured to determine the plurality of load patterns by Latin hypercube design (LHD) (e.g. pg. 2-3, ¶38). Keane discloses a response surface generator that is configured to create the response surface by using a radial basis function (RBF) network (e.g. pg. 3, ¶47). 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use Latin hypercube design and radial basis function to create a design. One of ordinary skill in the art would have been motivated to do this since they assist in optimizing a design.
 	Therefore, it would have been obvious to modify Nagai with Keane to obtain the invention as specified in claims 3 and 4.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai as applied to claim 1 above, and further in view of Fernandez Martinez U.S. PGPub 2005/0143962.
Regarding claim 5, Nagai discloses optimizing a design, but does not explicitly disclose optimizing a design using differential evolution.
 	Fernandez Martinez discloses optimizing a design using differential evolution (e.g. pg. 6, ¶61; pg. 16, ¶159 and 163). 

 	Therefore, it would have been obvious to modify Nagai with Keane to obtain the invention as specified in claims 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






CK
September 10, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116